DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-14 were originally filed June 1, 2020.
	The amendment received May 10, 2021 canceled claims 1-9 and 11-14; amended claim 10; and added new claims 15-27.
	Claims 10 and 15-27 are currently pending.
	Claims 10, 15-18, 23, 24, and 27 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group II (previous claims 10-14, now claims 10 and 15-27) in the reply filed on May 10, 2021 is acknowledged.

Applicant’s election without traverse of a human with tachycardia, lipid nanoparticles, SEQ ID NO: 1, and saline as the species in the reply filed on May 10, 2021 is acknowledged.

Claims 19-22, 25, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.



Priority
The present application is a DIV 16/075,931 filed August 6, 2018 which is a 371 (National Stage) of PCT/US2017/017660 filed February 13, 2017 which claims the benefit of 62/294,765 filed February 12, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2020 is being considered, in part, by the examiner (see crossed out citation which is missing a date).
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See pages 2, 3, and 14 and present claim 18. H-Gly-Ala-Gly-Hyp-Pro-Tyr-CONH2 requires a SEQ ID NO:. It appears that this sequence is a variant of present SEQ ID NO: 4 (i.e. N- and C-terminal variants). 	

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 32, last line and page 33 (Microarray section).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 18 is objected to because of the following informalities: “the agent” should read “the therapeutic agent”. In addition, H-Gly-Ala-Gly-Hyp-Pro-Tyr-CONH2 requires a SEQ ID NO: (see Amino Acid Disclosures section above). Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the present claim. For example, it is unclear how the microspheres/microparticles, liposomes, lipid nanoparticles, carbohydrate nanoparticles, dendrimers, exosomes, extracellular vesicles, carbon nanotubes, or polymersomes are “macrophage-targeted”. Are the microspheres/microparticles, liposomes, lipid nanoparticles, carbohydrate nanoparticles, dendrimers, exosomes, extracellular vesicles, carbon nanotubes, or polymersomes specific for macrophages in some way or is the structure recited in the claims enough to be “macrophage-targeted”?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 15-18, 23, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourdie et al. WO 2013/163423 published October 31, 2013 (please note: U.S. Patent Application Publication 2015/0174196 – published June 25, 2015/effective filing date of April 25, 2012 is being utilized for the citations below).
For present claims 10, 15-18, 23, 24, and 27, Gourdie et al. teach methods of treating various cardiovascular diseases/conditions including tachycardia comprising administering VCYDKSFPISHVR (SEQ ID NO: 36; 100% identity and same length as present SEQ ID NO: 1) or SRPTEKTIFII (SEQ ID NO: 32; 100% identity and same length as present SEQ ID NO: 2); macrophage targeted liposomes, microcapsules, microspheres, nanoparticles, nanospheres, lipid microspheres, or lipid nanoparticles; and saline carriers (please refer to the entire specification particularly paragraphs 61, 86, 145, 173-177, 193-199, 224, 242-247). In addition, Gourdie et al. also teach cotreatment/coadministration with GAP134, rotigaptide, endothelins, or angiotensins (please refer to the entire specification particularly paragraph 214).
Therefore, the teachings of Gourdie et al. anticipate the presently claimed methods.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15-18, 23, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Becker U.S. Patent Application Publication 2009/0142295 published June 4, 2009 and Gourdie et al. WO 2013/163423 published October 31, 2013 (please note: U.S. Patent Application Publication 2015/0174196 – published June 25, 2015/effective filing date of April 25, 2012 is being utilized for the citations below).
For present claims 10, 15-18, and 27, Becker teaches methods of treating various cardiovascular disease/conditions comprising administering VCYDKSFPISHVR (SEQ ID NOs: 40, 48, 53; 100% identity and same length as present SEQ ID NO: 1) or SRPTEKTIFII (SEQ ID NOs: 36, 54, 59; 100% identity and same length as present SEQ ID NO: 2); liposomes, nanocapsules, microspheres, microparticles, microcapsules, nanospheres, or nanoparticles; and carriers including saline (please refer to the entire specification particularly the abstract; paragraphs 30, 41, 43, 51, 94, 108, 125, 207, 210, 214, 216, 218, 219, 226, 232, 233, 240, 243, 253, 254, 277, 282, 283; Tables 1, 2, 4).
 However, Becker does not specifically teach “macrophage-targeted” or tachycardia.
For present claims 10, 15-18, 23, 24, and 27, Gourdie et al. teach methods of treating various cardiovascular diseases/conditions including tachycardia comprising administering VCYDKSFPISHVR (SEQ ID NO: 36; 100% identity and same length as present SEQ ID NO: 1) or SRPTEKTIFII (SEQ ID NO: 32; 100% identity and same length as present SEQ ID NO: 2); macrophage targeted liposomes, microcapsules, microspheres, nanoparticles, nanospheres, lipid microspheres, or lipid nanoparticles; and saline carriers (please refer to the entire specification particularly paragraphs 61, 86, 145, 173-177, 193-199, 224, 242-247). In addition, Gourdie et al. also teach cotreatment/coadministration with GAP134, rotigaptide, endothelins, or angiotensins (please refer to the entire specification particularly paragraph 214).
The claims would have been obvious because a particular known technique (i.e. making macrophage-targeted therapeutics) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because the substitution of one known element (e.g. genus of cardiovascular diseases/conditions) for another (i.e. species of tachycardia) would have yielded predictable results (i.e. utilizing modulators of conductance/gap junction to treat tachycardia) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658